O’Brien, J.:
The points presented by the appellant are: (1) That the court erred in holding that under the contract the plaintiff was not required' to plaster the basement and bulkhead; (2) that, by reason of the omission to plaster those parts of the house, the plaintiff failed to prove a substantial performance, and (3) exceptions to rulings made excluding evidence óf usage or custom in the building business in regard to plastering the basement and bulkhead in a seven-story apartment house.
The contract was to plaster “ your seven-story building * * *' according to plans furnished us by your architect,” and the crucial question litigated upon the trial and to be disposed of on this appeal is as to what plans, if any, were furnished by the architect, and whether, in the plans so furnished, the basement and bulkhead were included. Were it not for the language in reference to the furnishing of plans, we should be inclined to adopt the appellant’s, construction that the words “ sevemstory building ” were intended to-designate the building to be plastered, and not to specify or limit, the extent of plaster to be used in the building, and that under sucli *257agreement the plaintiff was obliged to do all the plastering necessary and proper to complete this particular building. But this, as we have pointed out, was modified and limited by the statement that the work was to be according to plans furnished, from which we are to infer that plans were- furnished, and the point to be determined is, what did the plans, if furnished, call for ?
The testimony on both sides showed that, at the time the contract was made, only one plan had been delivered to the plaintiff by the defendant or the defendant’s architect, and a blue print of this plan appears in the appeal book, marked Exhibit A, and entitled, “ 2-3-4-5-6-Y stories.” The architect, Knubel, testified that he showed the plaintiff’s employee, Strang, a full set of plans, including a plan of the basement, but he does not claim that any such plans were ever furnished; so we are relegated to what occurred between Knubel and Strang, who was the one in the first instance representing the plaintiff and who had the conversation with the architect as to what the contract for plastering was to embrace.
On the one side we have the fact that the plan furnished did not include the basement or bulkhead, and, in fact, did not include the first story ; but this latter was done by the plaintiff, presumably as the result of agreement, there being no disposition shown on the part of the plaintiff, so far as we can find from the record, to do any. more than it was required by its contract. The plaintiff’s claim being that the plans given to Strang or to the plaintiff’s manager, Goddard, were the only set of plans that was actually furnished them, and having in view in addition the testimony of the architect that he showed them a set of plans which included the first floor and also the basement, we have, then, a conflict arising — because it is conceded that the plaintiff understood that it was to plaster and áctually did plaster the first story — as to how much of the plastering appearing on the full set of plans the plaintiff was to do. Strang’s version of the interview is as follows: “ I said to Mr. Knubel, ‘ What about the basement ? ’ Mr. Knubel answered me, ‘ There will be no plastering in the basement.’ I then took the plan with me. There was no bulkhead ever mentioned to me at any time, either then or ever afterward. T gave that plan to Mr. Goddard.” .
*258The architect’s testimony is that, upon showing Strang the full plans, including the basement, and offering to give them to him, he said it was unnecessary for him to take them as one plan was sufficient ; and the architect admits that Strang was particular to know just what there was in the basement,' and that he made the one plan showing the stories other than the first one and the basement, which Strang took away, but states with reference to what portion of the basement was to be plastered that he told Strang the entire ceiling ivas to be done. It appears, however, that .Mr. Goddard, the plaintiff’s manager, who made the contract, testified that he figured his estimates from the plan furnished him, Exhibit A, and that he never saw the building before the signing of the contract, and, with respect to the bulkhead, we find an equal conflict between the testimony of the architect and Strang as to what was said about plastering it.
Taking the letter, therefore,, which constituted the contract, it cannot be said as matter of law that it calls for the plastering of the bulkhead and basement, because it was not to plaster the building, but, as already pointed out, to plaster.it “ according to plans furnished us by your architect.” Thus the question turned upon what. was said between the parties in regard to the portions of the building in dispute. We do not think that this conflict so clearly preponder.ated in the defendant’s favor that we would be justified in reversing the judgment on the grounds that the conclusion reached by the trial judge was against the weight of evidence.
Nor do we think it was error to exclude the evidence offered as to the custom in the building trade respecting what was included in the expression “ a seven-story building.” These questions were, directed to eliciting what, according to the custom of the trade, is meant by “ a seven-story building,” but the contract in addition ■ stated that the work was to be doné “ according to plans' furnished,” and it certainly was not • proper to onfit this latter, which was an .essential part of the agreement, because it would be an attempt to vary what was written by taking the expression “ seven-story build.ing ” away from the connection in which it was used and the modi fication attached to it. Besides, the contract not being formal and .no specifications having been furnished, and, therefore, it not being-in itself complete, both sides conceded that it was open to. oral explanation as to just what was meant by the parties to the contract. *259As to this there was a clean cut question whether or not the basement and bulkhead were included-in the plans furnished. It, therefore, would not depend on what was the meaning of a seven-story building according to the custom or usage of the trade, but upon what the work was which the plaintiff agreed to do pursuant to the plans furnished. We think, therefore, that it was not error to exclude such evidence.
The judgment should be affirmed, with costs.
Van Brunt, P. J., Rumsey and Patterson, JJ., concurred; Barrett, J., dissented.